IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                               Docket No. 39122

IN THE MATTER OF THE DRIVER’S                              )   2012 Opinion No. 40
LICENSE SUSPENSION OF STEVEN                               )
LESLIE WILLIAMS.                                           )   Filed: July 30, 2012
---------------------------------------------------------- )
STEVEN LESLIE WILLIAMS,                                    )   Stephen W. Kenyon, Clerk
                                                           )
         Petitioner-Appellant,                             )
                                                           )
v.                                                         )
                                                           )
STATE OF IDAHO, DEPARTMENT OF                              )
TRANSPORTATION,                                            )
                                                           )
         Respondent.                                       )
                                                           )

        Appeal from the District Court of the First Judicial District, State of Idaho,
        Kootenai County. Hon. Lansing L. Haynes, District Judge.

        Order of the district court affirming the hearing officer’s decision disqualifying
        Williams from holding a commercial driver’s license following second conviction
        for driving under the influence, affirmed.

        Amendola & Doty, PLLC; Gary I. Amendola, Coeur d’Alene, for appellant.

        Hon. Lawrence G. Wasden, Attorney General, Boise; Susan K. Servick, Special
        Deputy Attorney General, Coeur d’Alene, for respondent.
                  ________________________________________________
GRATTON, Chief Judge
        Steven Leslie Williams appeals from the district court’s decision upon judicial review
affirming the Idaho Transportation Department’s (ITD) order disqualifying Williams from
holding a commercial driver’s license (CDL) following his conviction for driving under the
influence (DUI). For the reasons set forth below, we affirm.
                                                         I.
                         FACTUAL AND PROCEDURAL BACKGROUND
        On June 12, 2010, Williams was arrested for his second DUI. Both offenses occurred
while Williams was driving a noncommercial vehicle.                 Due to the offenses, ITD notified



                                                         1
Williams of a lifetime disqualification of his CDL. Williams timely requested an administrative
hearing.
       The hearing officer upheld the lifetime disqualification. Williams filed a petition for
judicial review with the district court and the district court affirmed ITD’s final order. Williams
timely appealed.
                                                II.
                                          DISCUSSION
       On appeal, Williams argues that the administrative disqualification of his CDL, pursuant
to Idaho Code § 49-335, violates the Double Jeopardy Clause of the Fifth Amendment to the
United States Constitution and Article I, Section 13 of the Idaho Constitution. Specifically,
Williams asserts that, despite being civil in nature, the lifetime disqualification of his CDL is so
punitive as to effectively be a criminal penalty and thus he has been subjected to multiple
punishments and convictions in violation of the Double Jeopardy Clause. In addition, Williams
argues that I.C. § 18-8002 is unconstitutional as applied to him under the void-for-vagueness
doctrine because the statute failed to inform him that a failed breath test would affect his CDL.
Williams also argues that ITD violated his substantive due process rights as his lifetime
disqualification bears no rational relationship to the legislative objective of I.C. § 49-335.
Lastly, Williams argues that his lifetime CDL disqualification is so punitive that it is the
equivalent to either an excessive fine or cruel and unusual punishment, or both.
       The Idaho Administrative Procedure Act (IDAPA) governs the review of ITD decisions
to deny, cancel, suspend, disqualify, revoke, or restrict a person’s driver’s license. See I.C.
§§ 49-201, 49-330, 67-5201(2), 67-5270. In an appeal from the decision of the district court,
acting in its appellate capacity under IDAPA, this Court reviews the agency record
independently of the district court’s decision. Marshall v. Idaho Dep’t of Transp., 137 Idaho
337, 340, 48 P.3d 666, 669 (Ct. App. 2002). This Court does not substitute its judgment for that
of the agency as to the weight of the evidence presented. I.C. § 67-5279(1); Marshall, 137 Idaho
at 340, 48 P.3d at 669. This Court instead defers to the agency’s findings of fact unless they are
clearly erroneous. Castaneda v. Brighton Corp., 130 Idaho 923, 926, 950 P.2d 1262, 1265
(1998); Marshall, 137 Idaho at 340, 48 P.3d at 669. In other words, the agency’s factual
determinations are binding on the reviewing court, even where there is conflicting evidence
before the agency, so long as the determinations are supported by substantial and competent


                                                 2
evidence in the record. Urrutia v. Blaine Cnty., ex rel. Bd. of Comm’rs, 134 Idaho 353, 357,
2 P.3d 738, 742 (2000); Marshall, 137 Idaho at 340, 48 P.3d at 669.
       This Court may overturn an agency’s decision where its findings, inferences, conclusions,
or decisions: (a) violate statutory or constitutional provisions; (b) exceed the agency’s statutory
authority; (c) are made upon unlawful procedure; (d) are not supported by substantial evidence in
the record; or (e) are arbitrary, capricious, or an abuse of discretion. I.C. § 67-5279(3). The
party challenging the agency decision must demonstrate that the agency erred in a manner
specified in I.C. § 67-5279(3) and that a substantial right of that party has been prejudiced. Price
v. Payette Cnty. Bd. of Cnty. Comm’rs, 131 Idaho 426, 429, 958 P.2d 583, 586 (1998); Marshall,
137 Idaho at 340, 48 P.3d at 669. If the agency’s decision is not affirmed on appeal, “it shall be
set aside . . . and remanded for further proceedings as necessary.” I.C. § 67-5279(3).
A.     Double Jeopardy
       Williams argues that he was subjected, in consecutive prosecutions, to multiple
convictions and punishments for the same offense. Whether a defendant’s prosecution complies
with the constitutional protection against being placed twice in jeopardy is a question of law over
which we exercise free review. State v. Santana, 135 Idaho 58, 63, 14 P.3d 378, 383 (Ct. App.
2000). We initially note that Williams does not claim that the Double Jeopardy Clause of the
Idaho Constitution provides any broader protection than that of the United States Constitution.
Therefore, we will analyze this claim under the double jeopardy provisions of the United States
Constitution. See State v. Talavera, 127 Idaho 700, 703, 905 P.2d 633, 636 (1995); State v.
McKeeth, 136 Idaho 619, 624, 38 P.3d 1275, 1280 (Ct. App. 2001). The Double Jeopardy
Clause of the United States Constitution provides that no person shall “be subject for the same
offense to be twice put in jeopardy of life or limb.” The clause affords a defendant three basic
protections. It protects against a second prosecution for the same offense after acquittal, a
second prosecution for the same offense after conviction, and multiple criminal punishments for
the same offense. Schiro v. Farley, 510 U.S. 222, 229 (1994); McKeeth, 136 Idaho at 622, 38
P.3d at 1278.
       Williams argues that he was subjected to multiple convictions and punishments for the
same offense because, although civil in nature, the lifetime CDL disqualification is so punitive in
form and effect as to be transformed into a criminal punishment for double jeopardy purposes.
In 1995, the Idaho Supreme Court held that a defendant who was convicted of DUI and whose


                                                 3
driver’s license was subsequently suspended for ninety days pursuant to I.C. § 18-8002A was not
subjected to multiple convictions and punishments in violation of the Double Jeopardy Clause of
the United States and Idaho Constitutions. Talavera, 127 Idaho at 705, 905 P.2d at 638.
Talavera argued that the ninety-day license suspension, under I.C. § 18-8002A, was so punitive
that it should be considered a criminal punishment for double jeopardy purposes. The Court held
that the proper inquiry for determining whether a civil sanction rises to the level of a criminal
punishment for double jeopardy purposes is whether the sanction, as applied, bears a rational
relationship to a legitimate remedial purpose. Id. at 705, 905 P.2d at 638. The Court noted that
the remedial purpose of I.C. § 18-8002A is to provide maximum safety to the public by getting
drivers who fail blood alcohol concentration tests off public roadways immediately. Id. The
Court held that, because the driver’s license suspension was not disproportionate to the statute’s
legitimate remedial goal, it did not rise to the level of a criminal punishment and was not a
violation of double jeopardy. Id.
       In Buell v. Idaho Dep’t of Transp., 151 Idaho 257, 254 P.3d 1253 (Ct. App. 2011), this
Court analyzed a one-year CDL disqualification in the wake of the U.S. Supreme Court
establishing a new framework for double jeopardy claims. This Court stated:
               Subsequent case law has, however, called the analytical method utilized in
       Talavera into question. In conducting its analysis, the Talavera Court relied
       almost exclusively on United States v. Halper, 490 U.S. 435, 109 S. Ct. 1892, 104
L. Ed. 2d 487 (1989), abrogated by Hudson v. United States, 522 U.S. 93, 118 S.
       Ct. 488, 139 L. Ed. 2d 450 (1997). Under the Double Jeopardy Clause, “a
       defendant who already has been punished in a criminal prosecution may not be
       subjected to an additional civil sanction to the extent that the second sanction may
       not fairly be characterized as remedial, but only as a deterrent or retribution.”
       Halper, 490 U.S. at 448-49, 109 S. Ct. at 1902, 104 L. Ed. 2d at 501-02.
               In 1997, however, the United States Supreme Court disavowed the double
       jeopardy analysis used in Halper. Hudson, 522 U.S. at 101-02, 118 S. Ct. at 494-
       95, 139 L. Ed. 2d at 460-61. In Hudson, the United States Supreme Court held
       that Halper’s deviation from traditional double jeopardy doctrine was ill-
       considered and that its test had proved unworkable. Hudson, 522 U.S. at 101-02,
       118 S. Ct. at 494-95, 139 L. Ed. 2d at 460-61. The Hudson Court substituted a
       multi-part test for determining whether a civil sanction rises to the level of
       punishment for double jeopardy purposes. First, a court must ask whether the
       legislature indicated either expressly or impliedly that the statute should be
       considered criminal or civil in nature. Id. at 99, 118 S. Ct. at 493, 139 L. Ed. 2d
       at 458-59. In cases where the legislature has indicated an intention to establish a
       civil penalty, there must be further inquiry to determine whether the statutory
       scheme was so punitive as to transform what was clearly intended as a civil


                                                4
       remedy into a criminal penalty. Id. In making this determination, the court
       should consider the following factors, including whether: (1) the sanction
       involves an affirmative disability or restraint; (2) the sanction has historically
       been regarded as punishment; (3) the sanction comes into play only on a finding
       of scienter; (4) the sanction’s operation will promote the traditional aims of
       punishment, retribution, and deterrence; (5) the behavior to which the sanction
       applies is already criminal; (6) an alternative purpose to which the sanction may
       rationally be connected is assignable to it; and (7) the sanction appears excessive
       in relation to the alternative purpose assigned. Id. at 99-100, 118 S. Ct. at 493-94,
139 L. Ed. 2d at 458-60. Buell argues that, rather than follow Halper and
       Talavera, we should employ the analysis used in Hudson. Because Talavera
       relied almost exclusively on Halper and because Halper has been abrogated by
       Hudson, we will apply the Hudson analysis in this case.

Buell, at 261-62, 254 P.3d at 1257-58 (internal footnotes omitted). The Buell Court held that
“[b]ased on the Hudson factors, . . . a one-year CDL disqualification is civil in nature and does
not rise to the level of a criminal punishment for double jeopardy purposes.” Id. at 264, 254 P.3d
at 1260. However, the analysis in Buell does not end our inquiry because Williams argues that
the lifetime disqualification, as opposed to a one-year disqualification, is a far more punitive
sanction than a year-long disqualification. Therefore, we will apply the Hudson factors to the
lifetime disqualification of I.C. § 49-335.
       Under Hudson, we must first determine whether the Idaho legislature intended for the
lifetime CDL disqualification under I.C. § 49-335 1 to be civil or criminal. Whether a statutory
scheme is civil or criminal is a question of statutory construction. Smith v. Doe, 538 U.S. 84, 92,
(2003). To determine the legislature’s intention, consideration should be given to the statute’s
text and structure. Id. Although the text of I.C. § 49-335 does not expressly state whether the
statute is civil or criminal, the Idaho legislature’s intention to create a civil proceeding is
evidenced by its placement of the CDL disqualification provisions within the motor vehicle code
instead of the criminal code. See Kansas v. Hendricks, 521 U.S. 346, 361 (1997); Buell, 151
Idaho at 262, 254 P.3d at 1258. The Idaho legislature had a civil remedial purpose in creating
the statute. Buell, 151 Idaho at 262, 254 P.3d at 1258. As noted above, the purpose of I.C. § 49-



1
       Idaho Code § 49-335(4) states:
               A person is disqualified for the period of time specified in 49 CFR part
       383 if found to have committed two (2) or more of any of the offenses specified in
       subsection (1) or (2) of this section, or any combination of those offenses, arising
       from two (2) or more separate incidents.

                                                5
335 is to provide for public safety through the removal of problem drivers from the road by
license disqualification. Review of the statute suggests that the legislature did not seek to create
anything other than a civil scheme designed to protect the public from harm. In addition, when
the legislature gives authority to an administrative agency we will presume that it intended to
provide for a civil sanction. See Hudson, 522 U.S. at 103. Here, the authority to suspend a CDL
was conferred by the legislature upon the ITD--a state agency. Therefore, we hold the legislature
intended CDL disqualification under I.C. § 49-335 to be a civil sanction.
       Nevertheless, we must also inquire whether the statutory scheme governing the lifetime
CDL disqualification imposed upon Williams was so punitive either in purpose or effect as to
transform what was intended as a civil remedy into a criminal penalty.              To make this
determination, we must weigh the seven factors laid out in Hudson. It is important to note that
these factors must be considered in relation to the statute on its face and that only the clearest
proof will suffice to transform what has been denominated a civil remedy into a criminal penalty.
Hudson, 522 U.S. at 100. First, we note that the disqualification of a CDL pursuant to I.C. § 49-
335 does not impose an affirmative disability or restraint that approaches criminal punishment on
the license holder. In Hudson, the petitioners were bank officers who were criminally convicted
for misapplication of bank funds. Subsequent to their criminal convictions, the petitioners were
also banned from working in the banking industry and were subject to monetary penalties. Id. at
97. In holding that the additional civil penalties did not rise to the level of criminal punishment
for double jeopardy purposes, the Hudson Court noted that, while the petitioners were prohibited
from making their livelihoods in the banking industry, the sanctions were nothing approaching
the infamous punishment of imprisonment.         Id. at 104.    Similarly, while a lifetime CDL
disqualification prevents the holder of a CDL from making his or her livelihood from driving
commercial vehicles, it does not impose a restraint that approaches the punishment of
imprisonment. See id.
       Second, we must consider whether driver’s license suspensions have been regarded as
punishment. Idaho appellate courts have not viewed driver’s license suspensions as punishment,
no matter the length of the suspension. See Talavera, 127 Idaho at 705, 905 P.2d at 638; Buell,
151 Idaho at 263, 254 P.3d at 1259; McKeeth, 136 Idaho at 623, 38 P.3d at 1279; State v.
Gusman, 125 Idaho 810, 812-13, 874 P.2d 1117, 1119-20 (Ct. App. 1993). See also United




                                                 6
States v. Roberts, 845 F.2d 226, 228 (9th Cir. 1988).           Therefore, we hold that a CDL
disqualification has not historically been regarded as punishment.
       Third, we must consider whether a lifetime CDL disqualification comes into play only on
a finding of scienter. Under I.C. § 49-335(4), the prerequisite for a lifetime CDL disqualification
is a conviction of “two (2) or more of any of the offenses specified in subsection (1) or (2) of this
section, or any combination of those offenses, arising from two (2) or more separate incidents.”
The prerequisite for a CDL disqualification under I.C. § 49-335(1)(a) is a DUI, and under I.C.
§ 49-335(2) a refusal or failure of a BAC test. There is no scienter required for a disqualification
under either subsection.
       Fourth, we must consider whether the behavior attached to the lifetime CDL
disqualification is already a crime. We note that the conduct sanctioned in the instant case is also
criminalized by I.C. § 18-8004. However, this, by itself, is insufficient to transform Williams’
lifetime CDL disqualification into a criminal punishment. See Buell, 151 Idaho at 263, 254 P.3d
at 1259 (examining a one-year CDL disqualification); McKeeth, 136 Idaho at 624, 38 P.3d at
1280 (same). A statute that has some connection to a criminal violation is, by itself, far from the
clearest proof necessary to show that a sanction is criminal. See Buell, 151 Idaho at 263, 254
P.3d at 1259; McKeeth, 136 Idaho at 624, 38 P.3d at 1280.
       Fifth, we must consider whether a lifetime CDL disqualification promotes the traditional
aims of punishment, retribution, and deterrence. The Court in State v. Ankney, 109 Idaho 1, 5,
704 P.2d 333, 337 (1985), held that while a driver does have a substantial right in his or her
driver’s license, the State’s interest in preventing intoxicated persons from driving far outweighs
the individual’s interest, especially because the individual is entitled to a prompt post-seizure
hearing.   This holding supports the conclusion that the State has a strong remedial and
nonpunitive reason for suspending or disqualifying drivers’ licenses.         We recognize that a
lifetime CDL disqualification will have a deterrent effect, which is a traditional goal of criminal
punishment. We also acknowledge that a lifetime ban will have a stronger deterrent effect than
that of a one-year disqualification. However, deterrence may serve civil as well as criminal
goals. Hudson, 522 U.S. at 105; McKeeth, 136 Idaho at 624, 38 P.3d at 1280. For example, the
sanctions at issue here, while intended to deter future wrongdoing, also serve to provide for the
safety of the public-at-large. To hold that the mere presence of a deterrent purpose renders such
sanctions criminal for double jeopardy purposes would severely undermine the State’s ability to


                                                 7
engage in effective regulation of driver’s licenses. Therefore, we hold the mere presence of a
deterrent effect is insufficient to render a lifetime CDL disqualification criminal.
       Sixth, we must consider whether there is a purpose, other than punishment, that could be
assigned to the lifetime CDL disqualification and whether the disqualification is excessive in
relation to the alternative purpose assigned to it. As noted above, the purpose of I.C. § 49-335 is
to remove problem drivers from the road through disqualification.            Statement of Purpose,
SB 1001 (1989). The right of a citizen to operate a motor vehicle is substantial, but it is also
subject to reasonable regulation by the State in the exercise of its police powers. Talavera, 127
Idaho at 705, 905 P.2d at 638. When a person is approved for a CDL, he or she agrees to abide
by certain conditions and regulations. Id. The commercial driving industry is highly regulated
because of the size and weight of commercial vehicles and the heightened danger they pose to
the public should they be misused. Impaired commercial drivers pose a unique danger to the
public because of the type of vehicles they operate. Therefore, disqualification of a CDL
indicates only that the holder has failed to comply with the agreed conditions, not that he or she
is being punished for a particular act. Id.
       Williams argues that the lifetime disqualification “is far more punitive in extent and
impact than even the suspension of a class D driver’s license.” According to Williams, a lifetime
CDL disqualification is excessive in relation to the alternative purpose assigned to it. Williams
does not cite to any case for this contention. Understandably, the lifetime CDL disqualification
is more significant than the one-year disqualification because lifetime disqualifications arise
from two violations, whereas one-year disqualifications occur after one violation. Although the
lifetime disqualification is significantly greater than that of the one-year disqualification, we
cannot say it is excessive in relation to the overall purpose of protecting public safety. A second
offense is cause for significantly greater concern for public safety. Moreover, I.C. § 49-335
requires a person to be disqualified for the period of time specified in 49 C.F.R. § 383, in this
instance, lifetime. 2 Therefore, the lifetime disqualification from driving a commercial vehicle is


2
        We note that 49 C.F.R. § 383.51(a)(6) prescribes that “[a] State may reinstate any driver
disqualified for life for offenses described in paragraphs (b)(1) through (8) of this section (Table
1 to § 383.51) after 10 years, if that person has voluntarily entered and successfully completed an
appropriate rehabilitation program approved by the State.”               Williams’ lifetime CDL
disqualification may be reduced to a ten-year disqualification, if he participates in a rehabilitation
program, an aspect that lessens the severity of the disqualification.

                                                  8
not disproportionate to the statute’s legitimate remedial goal of keeping problem drivers with
multiple alcohol violations off the roadways. Based on the Hudson factors, we hold that a
lifetime CDL disqualification is civil in nature and does not rise to the level of a criminal
punishment for double jeopardy purposes.
B.     Void for Vagueness
       Williams claims that I.C. § 18-8002 is vague as applied to his case and “[a]t no time
[was] he informed that his commercial driver’s license would be disqualified for the rest of his
life before he took the breath test that resulted in the action taken against him in this case.”
Where the constitutionality of a statute is challenged, we review the lower court’s determination
de novo. State v. Korsen, 138 Idaho 706, 711, 69 P.3d 126, 131 (2003); State v. Martin, 148
Idaho 31, 34 218 P.3d 10, 13 (Ct. App. 2009). The party attacking a statute on constitutional
grounds must overcome a strong presumption of validity. Korsen, 138 Idaho at 711, 69 P.3d at
131; Martin, 148 Idaho at 34, 218 P.3d at 13. Appellate courts are obligated to seek an
interpretation of a statute that upholds its constitutionality. Korsen, 138 Idaho at 711, 69 P.3d at
131; Martin, 148 Idaho at 34, 218 P.3d at 13.
       Due process requires that all be informed as to what the State commands or forbids and
that persons of ordinary intelligence not be forced to guess at the meaning of the law. Smith v.
Goguen, 415 U.S. 566, 574 (1974); State v. Cobb, 132 Idaho 195, 197, 969 P.2d 244, 246 (1998).
The void-for-vagueness doctrine applies to statutes employing civil sanctions for violations, but
greater tolerance is permitted when addressing a civil or non-criminal statute as opposed to a
criminal statute. Village of Hoffman Estates v. Flipside, 455 U.S. 489, 498-99 (1982); Cowan v.
Board of Comm’rs of Fremont County, 143 Idaho 501, 513-14, 148 P.3d 1247, 1259-60 (2006).
       A statute may be challenged as unconstitutionally vague on its face or as applied to a
complainant’s conduct. Korsen, 138 Idaho at 712, 69 P.3d at 132; Martin, 148 Idaho at 35, 218
P.3d at 14. Here, Williams does not make a facial challenge, but contends only that the statute is
impermissibly vague as applied to him. To succeed on an “as applied” vagueness challenge, a
complainant must show that the statute failed to provide fair notice that the complainant’s
specific conduct was prohibited or failed to provide sufficient guidelines such that police had
unbridled discretion in determining whether to charge the complainant. Martin, 148 Idaho at 35,
218 P.3d at 14.




                                                 9
       Williams argues that he was not adequately notified of the consequences of submitting to
the tests as required by I.C. § 18-8002. In denying Williams’ claim that the statute was void for
vagueness, the district court stated:
               This issue was recently addressed, in part, by the Idaho Supreme Court in
       Wanner v. ITD, 150 Idaho 164, 244 P.3d 1250 (2011), wherein the Idaho Supreme
       Court held that a § 18-8002A suspension governs driving privileges in toto, while
       an I.C. § 49-335 suspension applies to a particular subset of driving privileges, i.e.
       the right to operate a commercial vehicle. Further the Idaho Court of Appeals
       addressed a similar argument in Buell, supra. There, Buell argued that his due
       process rights were violated because I.C. §§ 18-8002, 18-8002A, and 49-335 are
       ambiguous and did not adequately notify him of when his CDL disqualification
       would begin. The Idaho Court of Appeals held that I.C. §§ 18-8002 and 18-
       8002A are criminal statutes and address suspension of non-commercial licenses.
       Further, I.C. § 49-335 prescribes additional consequences that result from a
       motorist’s refusal to take or the failure of an evidentiary test. The Buell court held
       that a disqualification under I.C. § 49-335 is in addition to a suspension under I.C.
       §§ 8002 and 8002A.
               A holder of a CDL is presumed to have knowledge of the laws governing
       CDLs. Wilson v. State, 133 Idaho 874, 880, 993 P.2d 1205, 1211 (Ct. App.
       2000). Williams argues that at no time was he informed that his CDL would be
       suspended for his lifetime if he failed the breath testing. The record shows that
       Williams was provided the required notifications as required by I.C. § 18-8002A.
               Williams was presumed to know that the disqualification of his CDL was
       in addition to any suspensions he received under I.C. §§ 18-8002 or 18-8002A.
       Williams was also presumed to know the consequences if he was convicted of any
       of the offenses listed in I.C. § 49-335(1) or refused to submit to or failed an
       evidentiary test pursuant to I.C. § 49-335(2). He was also presumed to know that
       his CDL would be suspended for life for two or more major events as specified in
       I.C. § 49-335(1) or (2).
               This Court finds that I.C. §§ 18-8002, 18-8002A and 49-335 are not void
       for vagueness. There is no legal requirement that an arresting officer provide
       notice of all the collateral effects that a breath test failure will have on one’s CDL
       endorsement. As a holder of a CDL, Williams was presumed to have such
       knowledge.

       When called upon to interpret a statute, we begin with an examination of its literal words.
State, Dep’t of Health Welfare ex rel. Lisby v. Lisby, 126 Idaho 776, 779, 890 P.2d 727, 730
(1995); McKeeth, 136 Idaho at 628, 38 P.3d at 1284; State v. Beard, 135 Idaho 641, 646, 22 P.3d
116, 121 (Ct. App. 2001). The statutory language is to be given its plain, obvious, and rational
meaning. Lisby, 126 Idaho at 779, 890 P.2d at 730. A statute is to be construed as a whole
without separating one provision from another. State v. Olson, 138 Idaho 438, 440, 64 P.3d 967,
969 (Ct. App. 2003). In attempting to discern and implement the intent of the legislature, a court

                                                10
may seek edification from the statute’s legislative history and contemporaneous context at
enactment. Id. However, if the statutory language is clear and unambiguous, a court need
merely apply the statute without engaging in any statutory construction. Id.
       In this case, we agree with the district court that the statute’s language specifies what
conduct is prohibited and the consequences of participating in such conduct with sufficient
clarity and definiteness that a person of common intelligence could understand.            Because
Williams is presumed to have knowledge that I.C. § 49-335 governs CDL disqualification, his
argument that I.C. § 18-8002 did not inform him of the CDL consequences of a failed test are
without merit.
       Additionally, I.C. § 49-335 is not ambiguous. Idaho Code § 49-335(4) states:
       A person is disqualified for the period of time specified in 49 CFR part 383 if
       found to have committed two (2) or more of any of the offenses specified in
       subsection (1) or (2) of this section, or any combination of those offenses, arising
       from two (2) or more separate incidents.”

A person with common and ordinary intelligence would know that I.C. § 49-335 provides that
49 C.F.R. § 383 will specify the length of CDL disqualification for individuals with two DUI
violations. Moreover, 49 C.F.R. § 383.51 is not ambiguous. That regulation states “ [f]or a
second conviction or refusal to be tested in a separate incident of any combination of offenses in
this Table while operating a non-CMV, a CLP or CDL holder must be disqualified from
operating a CMV for Life.” 3 See Department of Transportation Driver Disqualifications and
Penalties, 49 C.F.R. § 383.51 (2012). 4      The regulation plainly sets forth what conduct is
prohibited and the length of disqualification for engaging in such conduct; therefore, it is not
unconstitutionally vague as applied to Williams.




3
        The table in 49 C.F.R. § 383.51 lists various offenses on the left side of the table and the
number of violations, as well as the type of vehicle driven at the time of the offense, at the top.
The numbers within the table detail the length of the respective disqualifications. For two
violations of “[b]eing under the influence of alcohol as prescribed by State law” the
disqualification is for life. 49 C.F.R. § 383.51(b)(1).
4
       The quoted portion of the regulation has not been amended since the time Williams was
convicted of his first DUI in 2008.

                                                11
C.     Substantive Due Process
       Williams claims that applying I.C. § 49-335 to his case “bears no rational or reasonable
relationship to any legitimate legislative objective.” The United States and Idaho Constitutions
protect against state deprivation of a person’s “life, liberty, or property, without due process of
law.” U.S. CONST. amend. XIV, § 1; IDAHO CONST. art. I, § 13. In order to prevail on a
substantive due process claim, the state action that deprives a person of life, liberty, or property
must be arbitrary, capricious, or without a rational basis. Pace v. Hymas, 111 Idaho 581, 586,
726 P.2d 693, 698 (1986). Conversely, a substantive due process violation will not be found if
the state action “bear[s] a reasonable relationship to a permissible legislative objective.”
McNeely v. State, 119 Idaho 182, 189, 804 P.2d 911, 918 (Ct. App. 1990) (citing State v. Reed,
107 Idaho 162, 167, 686 P.2d 842, 847 (Ct. App. 1984)).
       In Buell, this Court stated “the remedial purpose of I.C. § 49-355 is to provide for the
safety of the public by removing problem drivers . . . through disqualification.” Buell, 151 Idaho
at 261, 254 P.3d at 1257 (citing Statement of Purpose, SB 1001 (1989)). Here, as in Buell, the
reason for the deprivation is public safety, one of the legislature’s highest priorities. Removing a
problem driver from the roadways in order to protect public safety is rationally related to a
lifetime CDL disqualification for driving offenses occurring while driving a non-commercial
vehicle. Williams has failed to demonstrate that I.C. § 49-335 may be characterized as arbitrary
or that the statute bears no rational relationship to any legitimate legislative objective.
D.     Cruel and Unusual Punishment
       Williams claims that the lifetime disqualification of his CDL is tantamount to an
excessive fine or cruel and unusual punishment, or both. The Eighth Amendment to the United
States Constitution provides, “Excessive bail shall not be required, nor excessive fines imposed,
nor cruel and unusual punishments inflicted.”          Though the Excessive Fines Clause of this
amendment has not been explicitly applied to the States, 5 Article I, Section 6 of the Idaho




5
        The United States Supreme Court has yet to hold that the Excessive Fines Clause is
applicable to the States, although it has applied the prohibition in the Eighth Amendment against
cruel and unusual punishment. Robinson v. California, 370 U.S. 660, 667 (1962). Nonetheless,
many state courts function under the assumption that states are subject to the Excessive Fines
Clause, see Baze v. Rees, 553 U.S. 35, 47 (2008) (stating in dicta the whole of the Eighth
Amendment is applicable to the States), and in at least one Idaho case, our courts have also

                                                  12
Constitution contains an Excessive Fines Clause that is identical. While federal constitutional
standards do not dictate a particular result under a similar provision in the Idaho Constitution, see
State v. Agundis, 127 Idaho 587, 591-92, 903 P.2d 752, 756-57 (Ct. App. 1995), where there is
nothing to suggest that Idaho’s Constitution provides greater protection than the United States
Constitution, we seriously consider federal constitutional standards in determining the
parameters of our own similar provisions. State v. Mubita, 145 Idaho 925, 932, 188 P.3d 867,
874 (2008), abrogated on other grounds by Verska v. Saint Alphonsus Reg’l Med. Ctr., 151
Idaho 889, 265 P.3d 502 (2011). In the context of other Eighth Amendment questions, the Idaho
Supreme Court has generally held that the equivalent provisions in the Idaho Constitution
provide co-extensive protection. See, e.g., Idaho Dep’t of Law Enforcement v. Free, 126 Idaho
422, 423-24, 885 P.2d 381, 382-83 (1994); State v. Brown, 121 Idaho 385, 394, 825 P.2d 482,
491 (1992).
       The Excessive Fines Clause limits the government’s power to extract payments, whether
in cash or in kind, as punishment for an offense. United States v. Bajakajian, 524 U.S. 321, 328
(1998); Austin v. United States, 509 U.S. 602, 609-10 (1993). Forfeitures are payments in kind
and thus, are fines if they constitute punishment for an offense. Bajakajian, 524 U.S. at 328. A
civil sanction that cannot fairly be said to solely serve a remedial purpose, but rather can only be
explained as also serving either retributive or deterrent purposes, is punishment. Austin, 509
U.S. at 610. If the forfeiture is grossly disproportionate to the gravity of the offense, it is
unconstitutional. Bajakajian, 524 U.S. at 337.
       In Nez Perce Cnty. Prosecuting Attorney v. Reese, 142 Idaho 893, 136 P.3d 364 (Ct. App.
2006) this Court stated:
               In considering the gravity of the offense, factors for courts’ consideration
       include the nature and extent of the crime, whether the violation was related to
       other criminal activities, the other penalties that may be imposed for the violation,
       and the extent of harm caused. See $100,348.00, 354 F.3d at 1122; Ahmad, 213
F.3d at 816; In re: 319 E. Fairgrounds Dr., 205 Ariz. 403, 71 P.3d 930, 936 (App.
       2003). Judgments about appropriate punishment for an offense belong in the first
       instance to the legislature. Bajakajian, 524 U.S. at 336, 118 S. Ct. at 2037, 141 L.
       Ed. 2d at 330. Thus, among the most important factors when determining the




proceeded under this assumption. See Idaho Dep’t of Law Enforcement v. Free, 126 Idaho 422,
423 n.2, 885 P.2d 381, 382 n.2 (1994).

                                                 13
       gravity of the offense are other penalties authorized by the legislature. See
       Wagoner County, 278 F.3d at 1100. Additionally, the culpability of the offender
       should be examined specifically instead of examining the gravity of the crime in
       the abstract. Thurman Street, 164 F.3d at 1197. Courts may take into account the
       extent of both the defendant’s and the property’s roles in the offense, the nature
       and scope of the illegal operation at issue, the personal benefit reaped by the
       defendant, and the value of the contraband involved in the offense. See Wagoner
       County, 278 F.3d at 1101.
               To determine the proportionality of the forfeiture, relevant factors include,
       but are not limited to, the fair market value of the property, the intangible or
       subjective value of the property, and the hardship to the defendant. See United
       States v. 25445 Via Dona Christa, 138 F.3d 403, 409 (9th Cir. 1998); State v. 633
       East 640 North, 994 P.2d 1254, 1258 (Utah 2000). Courts have considered the
       property’s character as a residence and the effect of forfeiture on innocent
       occupants or children when evaluating the subjective value of the property or the
       harshness of the forfeiture. See 45 Claremont St., 395 F.3d at 6; Dodge Caravan,
387 F.3d at 763; 633 East 640 North, 994 P.2d at 1258-59. Courts may also take
       into account any other sanctions imposed upon the defendant by the sovereign
       seeking forfeiture. See Wagoner County, 278 F.3d at 1101. Additionally, the
       effect of forfeiture on the defendant’s family or financial circumstances is
       relevant. See 25445 Via Dona Christa, 138 F.3d at 409; County of Nassau v.
       Canavan, 1 N.Y.3d 134, 770 N.Y.S.2d 277, 802 N.E.2d 616, 622 (2003); 633
       East 640 North, 994 P.2d at 1260.

Reese, 142 Idaho at 899-900, 136 P.3d at 370-71.
       Williams argues that the lifetime disqualification, when viewed as a civil sanction, serves
only retributive and deterrent purposes. Williams also contends that the lifetime disqualification
is disproportionate to the gravity of the offense, at least partially, because of the lack of a nexus
between the conduct, failing a breath test twice while driving on his Class D license, and the
consequence--a lifetime CDL disqualification. The district court determined that a lifetime CDL
disqualification for failing two evidentiary tests was not cruel and unusual punishment. First, the
district court determined that the sanction serves a remedial purpose. The district court also held
that Williams’ CDL loss “does not create such an extreme hardship that it rises to the level of
cruel and unusual punishment.”        The district court noted that Williams only lost certain
employment, but retains the ability to seek employment that does not involve a CDL.
       We agree that the sanction serves a remedial purpose and that Williams’ CDL
disqualification is not grossly disproportionate to the seriousness of the offense. DUI is a serious
offense and, as such, the Idaho legislature drafted I.C. § 49-335 to remove problem drivers from
the road and protect the public. The fact that Williams was operating a noncommercial vehicle


                                                 14
at the time of each of his DUIs does not alter the relationship or nexus between the offenses and
the basis for the sanction. Williams’ culpability in receiving his lifetime CDL disqualification
cannot be overstated: Williams chose to drive while impaired, endangering the public on two
separate occasions.   If Williams wanted to retain his CDL, he could have abided by the
conditions placed on his CDL. Williams contends that the lifetime CDL disqualification is at
least a partial forfeiture of his “right to the pursuit of happiness through his choice of
employment and career.” Before his first DUI, Williams was employed as a heavy equipment
mechanic. After his one-year CDL disqualification, he was able to find employment as a bus
mechanic and was even able to find employment as a mechanic after getting his second DUI.
Williams has not lost the ability to work as a mechanic. He has not lost his ability to drive a
noncommercial vehicle. The lifetime CDL disqualification has only affected Williams’ ability to
operate a commercial vehicle and hold a job that requires a CDL. That consequence does not
amount to cruel and unusual punishment and is not grossly disproportionate to the gravity of his
offense--receiving two DUIs.
                                               III.
                                        CONCLUSION
       A lifetime CDL disqualification under I.C. § 49-335 is civil in nature and does not rise to
the level of a criminal punishment for double jeopardy purposes. Williams is presumed to know
the laws governing his CDL and thus cannot complain that I.C. § 18-8002 is unconstitutionally
vague as applied to him. Moreover, I.C. §§ 18-8002 and 49-335 are not ambiguous, and as such
are not void for vagueness. Williams has not been denied substantive due process because his
lifetime CDL disqualification was rationally related to the legitimate legislative objective of
protecting public safety. Lastly, the lifetime CDL disqualification serves a remedial purpose and
is not grossly disproportionate to the gravity of Williams’ two DUIs and thus, does not constitute
cruel and unusual punishment. The district court’s decision affirming the hearing officer’s
decision disqualifying Williams from holding a commercial driver’s license is affirmed.
       Judge LANSING and Judge MELANSON CONCUR.




                                               15